Citation Nr: 0324916	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  01-03 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disabilities.   
 
2.  Entitlement to service connection for a circulatory 
condition.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from July 1943 to December 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 RO rating decision which 
denied service connection for bilateral knee disabilities and 
for a circulatory condition.  A June 2003 Board 
videoconference hearing was canceled by the veteran.  


FINDINGS OF FACT

1.  Bilateral knee disabilities, including arthritis treated 
with total knee replacements, were not present during service 
or for many years thereafter, and were not caused by any 
incident of service.  

2.  A claimed circulatory condition, including hypertension, 
was not present during service or for many years thereafter, 
and was not caused by any incident of service.  


CONCLUSION OF LAW

1.  Bilateral knee disabilities were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.  A circulatory condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from July 1943 
to December 1946.  Some of his service medical records were 
apparently destroyed in the 1973 fire at the National 
Personnel Records Center.  The available service medical 
records do not refer to knee problems or any circulatory 
conditions.  A May 1946 treatment entry noted that the 
veteran suffered injuries when he ran his car off the road 
and crashed into a tree.  It was reported that he suffered a 
simple fracture of the nasal bone; multiple abraded wounds of 
the scalp, forehead, nose, anterior chest, and right wrist; 
and multiple contusion wounds of the scalp, forehead, nose, 
and right wrist.  A May 1946 report from the 161st General 
Hospital related essentially the same diagnoses.  The 
November 1946 separation examination included notations that 
the veteran's bones, joints, and muscles were normal; that he 
did not have varicose veins; and that his blood pressure was 
120/60 and pulse was normal.  It was noted that the veteran 
fractured his nose in an automobile accident in June 1946 and 
that he had no residual deformity.  

The veteran underwent a VA orthopedic examination in February 
1965.  He reported that he was involved in an automobile 
accident in 1947 while he was in the service.  The veteran 
indicated that he sustained fractures of the lower ribs and 
multiple abrasions.  He stated that he was hospitalized for 
two months at the Rodriguez Army Hospital for such injuries.  
The examiner reported that there was no external evidence of 
trauma and that the only orthopedic finding was a slight 
prominence of the left costo-chondral arch which may have 
been normal.  The diagnosis was no orthopedic conditions 
found.  

The veteran also underwent a VA general medical examination 
in March 1965.  He reported that he was involved in an 
accident during service and sustained multiple injuries.  The 
veteran indicated that he had received treatment from Dr. J. 
F. Pou for his knees from 1947 to the present.  The examiner 
noted that the veteran had no varicose veins and that his 
heart had a normal rate and rhythm.  As to a diagnosis, the 
examiner referred to the orthopedic examination report.  

In a March 1965 report, Dr. J. F. Pou reported that about 
nine years earlier, he had treated the veteran for a swollen, 
red, leg with high fever on two occasions a few months apart.  
Dr. Pou indicated that there had been no recurrence since 
that time and no residuals.  The diagnosis was recurrent 
tropical lymphangitis of one leg (side).  Dr. Pou stated that 
the veteran was only seen on two or three occasions at home 
and that no record was kept of his condition.  

Private treatment records dated from July 1990 to September 
1998 show that the veteran was treated for several disorders 
including bilateral knee disabilities.  A July 1990 report 
from the Florida Orthopedic Institute noted that the veteran 
was referred for bilateral knee pain.  He reported that he 
had progressive pain in both knees over the previous five to 
six years and that the left knee was currently worse than the 
right.  The veteran indicated that he had an arthroscopy on 
the left knee with a "clean out" procedure about eight 
years earlier which was helpful.  He stated that he had been 
getting cortisone treatments in the left knee about every six 
months, but that they had recently been of no benefit.  The 
report indicated that the veteran's past medical history was 
also positive for hypertension.  As to an impression, it was 
noted that the veteran had severe degenerative joint disease 
of both knees with equal radiological involvement, but 
clinically worse on the left than the right.  Total knee 
replacements were recommended.  A September 1990 discharge 
summary from Tampa General Hospital noted that the veteran 
had a history of bilateral knee pain, with the left greater 
than the right, and hypertension.  It was noted that the 
veteran complained of bilateral knee pain which had increased 
progressively over the past five to six years.  The report 
noted that the veteran presented with severe degenerative 
joint disease of both knees.  The veteran underwent bilateral 
total knee arthroplasty and physical therapy.  The diagnoses 
were bilateral severe degenerative joint disease, both knees; 
hypertension; and obesity.  

A November 1990 report from Tampa General Hospital noted that 
the veteran's chief complaint was a subluxating left patella.  
It was reported that his past medical history included 
hypertension, bilateral total knee arthroplasty, and left 
knee arthroscopy eight to ten years earlier.  The report 
indicated that there was no heart disease or deep vein 
thrombosis.  As to the veteran's extremities, it was noted 
that he had bilateral scars, well healed.  The vascular 
examination showed 2+ dorsalis pedis and posterior tibial, 
bilaterally.  The impression was status post bilateral 
cemented total knee replacements.  A November 1990 
consultation report from Tampa General Hospital noted that 
the veteran had a history of hypertension and status post 
total knee arthroplasty in September 1990 and that he was 
admitted for soft tissue realignment.  It was noted that 
there was no history of deep vein thrombosis.  The assessment 
was acceptable operative risk.  A November 1990 discharge 
summary from Tampa General Hospital indicated that the 
veteran had a history of hypertension and that he was status 
post bilateral simultaneous cemented total knee replacement 
in September 1990.  It was noted that the veteran presently 
had a subluxating patella on the left and persistent 
patellofemoral malalignment.  The report noted that the 
veteran's vascular status was 2+ dorsalis pedis and posterior 
tibial, bilaterally.  There was a notation that the veteran's 
past medical history was significantly only for hypertension.  
The veteran underwent quadricepsplasty of the left knee and 
physical therapy.  The discharge diagnoses were patellar 
subluxation, status post left total knee arthroplasty, and 
hypertension.  

The veteran continued to receive treatment for bilateral knee 
disabilities.  A September 1998 report from the Florida 
Orthopedic Institute noted that he was eight years status 
post bilateral total knee replacements performed in September 
1990.  The impression was status post bilateral total knee 
replacements, doing well, and rotator cuff arthroscopy left 
shoulder which was minimally symptomatic.  

In a February 1999 lay statement, [redacted]
reported that he was in an automobile accident in which the 
veteran was seriously injured.  Mr. [redacted] stated 
that the accident occurred in Puerto Rico in July 1946 and 
that the veteran was taken from the site of the accident 
unconscious and with injuries all over his body.  It was 
noted that the veteran was initially taken to the O' Reily 
Hospital in Gurabo, Puerto Rico, and that he was later 
transferred to Fort Brooke Hospital in San Juan.  

In March 1999, the veteran submitted claims for service 
connection for a circulatory condition and for bilateral knee 
disabilities as a result of a motor vehicle accident in July 
1946.  In a February 2000 statement the veteran reported that 
after the accident, he was taken to Fort O' Reily Army 
Hospital and stayed overnight and that he was then 
transferred to Rodriguez General Hospital at Fort Brooke in 
San Juan.  He stated that he was in the hospital for over and 
month and a half.  

In a March 2001 letter, the RO requested that the veteran 
identify the circulatory problem that he claimed he incurred 
in service.  The veteran did not respond.  In a June 2003 
statement, his representative noted that records of left knee 
surgery in 1980 were no longer available.

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  Identified relevant medical records 
have been obtained to the extent possible.  Under the 
circumstances of the case, a VA examination is not necessary 
to decide the claim.  The Board finds that the notice and 
duty to assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Service connection will be presumed for certain chronic 
diseases, including arthritis and hypertension, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A.  Bilateral Knee Disabilities

The service medical records from the veteran's 1943-1946 
active duty, including those referring to a vehicle accident, 
show no knee problems.  

There is no actual medical evidence of bilateral knee 
disabilities, to include arthritis, during the veteran's 
period of service, within the first year after service (as 
required for presumptive service connection), or for many 
years later.  A 1965 general medical examination report 
included a notation that the veteran reported that he had 
been treated by Dr. Pou for his knees since 1947.  However, 
such reference was based solely on an unsubstantiated history 
provided by the veteran and has no probative value in linking 
the disability with service.  See Reonal v. Brown, 5 Vet.App. 
458 (1993).  Additionally, a 1965 VA examination indicated 
that no orthopedic conditions were found.  A 1965 statement 
from Dr. Pou reported that the veteran had been treated for 
recurrent tropical lymphangiitis of one leg (side) about nine 
years earlier.  There was no reference to any treatment for 
knee problems.  The first actual post-service clinical 
evidence of record of any bilateral knee disabilities was in 
1990.  A 1990 report from the Florida Orthopedic Institute 
noted that the veteran reported that he had progressive pain 
in the knees over the previous five to six years.  The 
veteran also indicated that he had an arthroscopy of the left 
knee with  "clean out" procedure about eight years earlier 
which he described as helpful; records of such treatment are 
no longer available.  It was reported that the veteran had 
severe degenerative joint disease of both knees.  A 1990 
discharge summary from Tampa General Hospital noted that that 
the veteran underwent bilateral total knee arthroplasty for 
the arthritis.

The veteran alleges that he injured his knees during service 
when he was involved in an accident.  But there is no 
credible evidence of knee injury or disease in service, 
including of a nature which might lead to the first 
appearance of arthritis of the knees decades after service.  
Additionally, as a layman, the veteran has no competence to 
give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The weight of the competent medical evidence demonstrates 
that bilateral knee disabilities, including arthritis for 
which the veteran has now had bilateral total knee 
replacements, was not present during service or for many 
years later, and that the current bilateral knee disabilities 
were not caused by any incident of service.  The Board 
concludes that bilateral knee disabilities were neither 
incurred in nor aggravated by service.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule does not apply, and the claim for service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

B.  Circulatory Condition

The veteran's service medical records show no circulatory 
disorder.  He has failed to clarify the nature of the 
circulatory condition for which he seeks service connection.  
Assuming he means hypertension, there is no medical evidence 
of such condition until many years after service, and the 
medical evidence does not link it to service.   The veteran 
has alleged that he has a current circulatory condition and 
that it had its onset during service.  However, the veteran, 
as a layman, is not competent to give a medical opinion on 
the diagnosis or etiology of a condition.  Espiritu, supra.  

The weight of the credible evidence demonstrates that any 
circulatory condition, including hypertension, began many 
years after service and was not caused by any incident of 
service.  The claimed condition was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection for a circulatory 
condition, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.  






ORDER

Service connection for bilateral knee disabilities is denied.  

Service connection for a circulatory condition is denied.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

